DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “in particular a motor vehicle seat” is vague and indefinite and does not define clear metes and bounds for the claim.  Does the invention have to be a motor vehicle seat or can it be any vehicle seat (not driven by a motor)?
Claims 2-11 depend from claim 1 and therefore inherit the deficiencies thereof.

Claim 7 recites the limitation "the transmission rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 9 recites the limitation "the pull element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 also depends from claim 7 and therefore inherits the deficiencies thereof.  It appears, however, that claim 9 should depend from claim 8 to aligned antecedent basis.

Claim 10 recites the limitations "the first contour", “the rotating ring”, “the pull element”, “the second Bowden cable” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.  It appears, however, that claim 10 should depend from claim 9 to aligned antecedent basis.

Claim 11 recites the limitations "the transmission rod", “the force flow side” in lines 2 and 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schukalski (US 9487113).  Regarding claim 1, Schukalski teaches a vehicle seat (1), comprising: a backrest (10) adapted  by an operative connection between the latch and the easy-entry actuating element to the easy-entry-stop actuating position (see Figures 3 and 4).

Regarding claim 2, Schukalski teaches wherein the operative connection between the easy-entry triggering element (5) and the easy-entry actuating element (33, 35) is established by a first Bowden cable (51), the actuation of which brings about the actuating position of the latch (see column 8, lines 33-40).

Regarding claim 3, Schukalski teaches wherein the easy-entry actuating element (33, 35) has a Bowden anchor for the one end, arranged in the easy-entry mechanism (3 – see Figures 3A-3C), of the 

Regarding claim 4, Schukalski teaches wherein the operative connection between the easy-entry actuating element (94, 95) and the latch (96) is established by a slideway of the easy-entry actuating element which engages on a control pin integrated in the latch (960 or 961) and which ensures a displacement of the control pin in the actuating position such that a stop-side first contour of the latch arrives at the easy-entry-stop actuating position (see column 12, lines 10-17; see Figure 5B).

Regarding claim 5, Schukalski teaches wherein the slideway is formed on an end face of a segment of the easy-entry actuating element, said segment that projects radially with respect to a backrest pivot axis (see Figure 5A).

Regarding claims 6 and 11, Schukalski teaches wherein the easy-entry actuating element (94 and 95) has a freewheel mechanism relative to a transmission rod arranged along the backrest pivot axis (see Figure 5A and 5B).

Regarding claim 7, Schukalski teaches wherein the actuation of the easy-entry actuating element (33, 35 or 94, 95) by actuation of the easy-entry triggering element (5), in addition to actuation of the latch (32 or 96) into the actuating position, causes the rotation of the transmission rod and thus the unlocking of the fitting because the easy-entry actuating element (33, 35 or 94, 95) has a freewheel mechanism relative to the transmission rod, a mechanism which causes the transmission rod to be taken along without freewheeling as soon as the easy-entry triggering element is actuated (see items 352, 951 and 952 – see Figures 5A and 5B).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and clearing up all 112 issues above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636